John I. Purtle, Justice. This is the fourth appeal in the same case by the same appellant. This time he attempts to appeal the trial court’s decree ordering the sale of real estate. The appellant is an heir in the estate. He timely objected to the order to sell the property, claiming an absolute, first right of purchase as an heir.  In Cash v. Cash, 273 Ark. 32, 616 S.W.2d 13 (1981), we stated: “This appeal is from the order overruling the motion to restrain the sale of the land. The order is interlocutory in nature and was in no manner a final appealable order.” The present appeal is in the same position as the appeal in Cash. Therefore, it must be dismissed. The proper place for the arguments presented here is in an appeal from the order of confirmation of the sale of the property. That appeal has already been docketed in this Court as Case No. 87-136. Appeal dismissed.